REGAN, Judge.
The plaintiffs, Al Swindoll, John F. Swindoll, and Alva Louise Seindoll Buri-son, filed this suit against the defendants, Willie Wilson and State Farm Mutual Automobile Insurance Company, the uninsured motorist insurer of the Swindoll vehicle, endeavoring to recover the sum of $50,703.63, representing damages for the death of Sarah Swindoll, their wife and mother, caused by the negligence of Wilson in the operation of his motor vehicle.
This case was consolidated with a suit by Wilson arising out of the same accident in order to facilitate and expedite the trial thereof. The suit referred to is entitled “Willie Wilson v. State Farm Mutual Automobile Insurance Company”, 224 So. 2d 818. In the Wilson case, the plaintiff endeavored to recover the amount of $39,-440.00 for injuries arising out of the same accident, which he asserts was caused by the negligence of Mrs. Swindoll in the operation of her motor vehicle.
This case was also consolidated for convenience with a third suit arising out of the same accident. The suit referred to is entitled “Government Employees Insurance Company and James M. Burlingame v. State Farm Mutual Insurance Company and Willie Wilson”, 224 So.2d 819. In this case, the plaintiffs sought to recover the sum of $182.80 in favor of the plaintiff in*818surer and the sum of $100.00, representing the deductible portion of his policy which he was forced to pay as the result of damage incurred by his vehicle in the collision.
After a trial on the merits, the lower court rendered judgment against State Farm Mutual Automobile Insurance Company and in favor of Al Swindoll in the amount of $4,000.00, John F. Swindoll in the amount of $3,000.00, and Alva Louise Swindoll Burison in the amount of $3,000.-00. In addition thereto, judgment for the same amounts were rendered against the individual defendant, Willie Wilson, and Willie Wilson’s suit against State Farm was dismissed. Finally, judgment was rendered against Wilson in favor of Government Employees Insurance Company for $182.80 and in favor of James M. Burlingame in the sum of $100.00.
From that judgment, the defendant, Willie Wilson, has prosecuted this appeal. The plaintiffs have answered the appeal requesting an increase in the trial court’s award.
In the course of oral argument in this court, the defendant has conceded the correctness of the trial court’s judgment on both the question of liability and the reasonableness of the amount awarded. Despite the plaintiffs’ answer requesting an increase in the amount of the lower court’s judgment, they have expressed their satisfaction in the court with the award made to them. Government Employees Insurance Company and Burlingame merely seek an affirmance of the judgment awarded in their favor. Consequently, there are no further issues posed for this court’s consideration, and we must simply affirm the trial court’s judgment.
For the foregoing reasons, the judgment appealed from is affirmed, including that portion thereof assessing costs against the respective parties. The defendant, Willie Wilson, is to pay all costs of this appeal.
Affirmed.